Case 1:19-cr-10080-NMG Document 414 Filed 06/11/19 Page 1 of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CRIMINALNO, bt #0040

UNITED STATES OF AMERICA,

Dev) Stdod et

WAIVER OF RIGHT TO SEPARATE COUNSEL

I, Ro> ert 6 Eris mle , have been advised by
Magistrate Judge Page Kelley of some of the conflicts of interest that may arise when
defendants in the same trial are represented by the same counsel. | have discussed
these risks with my counsel and understand the nature of those risks. | have been
further advised by Magistrate Judge Kelley that | have an absolute right to retain
separate counsel or, if financially qualified, to have separate counsel appointed by the
court and paid for by the government.

Being fully aware of the possible risks where defendants are jointly represented

and of my right to separate counsel, | nevertheless choose to proceed being
represented by Mem Ud) e vk ET. who also

represents other defendant(s) in this case.

   

 

Dated: VUne | | 2019

Page 1 of 1
